Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Resource Acquisition Group, Inc. for the period endingJune 30, 2010, the undersigned hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of our knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endingJune 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedJune 30, 2010, fairly represents in all material respects, the financial condition and results of operations of Resource Acquisition Group, Inc. Date: August 13, 2010 /s/ John C. Leo John C. Leo Chief Executive Officer /s/ Brian Zucker Brian Zucker Chief Financial Officer
